J-S16038-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                          IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                            Appellee

                       v.

RONALD C. SNEE,

                            Appellant                      No. 1406 WDA 2016


                  Appeal from the PCRA Order August 23, 2016
               in the Court of Common Pleas of Allegheny County
               Criminal Division at No.: CP-02-CR-0014837-2014


BEFORE: MOULTON, J., RANSOM, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                   FILED APRIL 05, 2017

        Appellant, Ronald C. Snee, appeals from the denial of his first petition

filed pursuant to the Post Conviction Relief Act, 42 Pa.C.S.A. §§ 9541-9546.

We affirm.

        We take the following facts from our independent review of the

certified record.     On October 28, 2014, Detective Thomas DeTemple and

Detective Romano1 of the Allegheny County Police Department observed

Appellant and another individual, in a vehicle, and acting suspiciously, in an

area known to be “frequented by drug addicts and thieves.”             (Affidavit of

Probable Cause, 10/28/14, at 2).               Upon approaching the car, Detective
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Detective Romano’s first name is not identified in the certified record.
J-S16038-17


Romano observed four bags of heroin between Appellant’s legs, in plain

view. (See id.). Pursuant to a search incident to arrest, the detective found

five additional bags of heroin in Appellant’s pocket.      The same day, the

Commonwealth charged Appellant with one count each of possession of a

controlled substance and possession of paraphernalia.2 Appellant entered a

negotiated guilty plea to possession of a controlled substance on November

4, 2014, and, in return, the Commonwealth withdrew the possession of

paraphernalia charge. The same day, the trial court sentenced Appellant to

two years of probation, pursuant to the plea’s terms.

        On June 9, 2015, Appellant filed a pro se PCRA petition.     Appointed

counsel filed an amended petition and a supplement thereto on November

13 and 19, 2015, respectively. On August 23, 2016, the PCRA court denied

Appellant’s petition, after a hearing. Appellant timely appealed.3

        Appellant raises one issue for our review: “Did Appellant’s plea counsel

render ineffective assistance in his stewardship of Appellant’s case by

permitting [him] to enter a plea of guilty upon a colloquy lacking a factual

basis?” (Appellant’s Brief, at 3).

        Our standard of review for an order denying PCRA relief is well-settled:

____________________________________________


2
    35 P.S. §§ 780-113(a)(16), (32).
3
  On October 14, 2016, Appellant filed a timely concise statement of errors
complained of on appeal, pursuant to the PCRA court’s order. The court filed
an opinion on December 5, 2016. See Pa.R.A.P. 1925.



                                           -2-
J-S16038-17


            This Court analyzes PCRA appeals in the light most
     favorable to the prevailing party at the PCRA level. Our review
     is limited to the findings of the PCRA court and the evidence of
     record and we do not disturb a PCRA court’s ruling if it is
     supported by evidence of record and is free of legal error.
     Similarly, we grant great deference to the factual findings of the
     PCRA court and will not disturb those findings unless they have
     no support in the record. However, we afford no such deference
     to its legal conclusions. Where the petitioner raises questions of
     law, our standard of review is de novo and our scope of review is
     plenary. . . .

Commonwealth v. Rigg, 84 A.3d 1080, 1084 (Pa. Super. 2014) (citations,

quotation marks, and brackets omitted).

     [T]o succeed on an ineffectiveness claim, a petitioner must
     demonstrate that: the underlying claim is of arguable merit;
     counsel had no reasonable basis for the act or omission in
     question; and he suffered prejudice as a result, i.e., there is a
     reasonable probability that, but for counsel’s error, the outcome
     of the proceeding would have been different. A reasonable
     probability is a probability sufficient to undermine confidence in
     the outcome of the proceeding.

Commonwealth v. Laird, 119 A.3d 972, 978 (Pa. 2015) (citations

omitted).   “[F]ailure to prove any of these prongs is sufficient to warrant

dismissal   of   the   claim   without    discussion   of   the   other   two.”

Commonwealth v. Robinson, 877 A.2d 433, 439 (Pa. 2005) (citation

omitted).

           Allegations of ineffectiveness in connection with the entry
     of a guilty plea will serve as a basis for relief only if the
     ineffectiveness caused appellant to enter an involuntary or
     unknowing plea. In determining whether a guilty plea was
     entered knowingly and intelligently, a reviewing court must
     review all of the circumstances surrounding the entry of that
     plea.




                                    -3-
J-S16038-17


Commonwealth v. Fears, 86 A.3d 795, 806-07 (Pa. 2014) (citation

omitted).

            Our law presumes that a defendant who enters a guilty
      plea was aware of what he was doing. He bears the burden of
      proving otherwise. [W]here the record clearly demonstrates that
      a guilty plea colloquy was conducted, during which it became
      evident that the defendant understood the nature of the charges
      against him, the voluntariness of the plea is established.

Commonwealth v. Rush, 909 A.2d 805, 808 (Pa. Super. 2005) (citations

and quotation marks omitted).

      A court must conduct an on-the-record colloquy into the following

areas:

      (1) Does the defendant understand the nature of the charges
      to which he or she is pleading guilty or nolo contendere?

      (2)   Is there a factual basis for the plea?

      (3) Does the defendant understand that he or she has the
      right to trial by jury?

      (4) Does the defendant understand that he or she is presumed
      innocent until found guilty?

      (5) Is the defendant aware of the permissible range of
      sentences and/or fines for the offenses charged?

      (6) Is the defendant aware that the judge is not bound by the
      terms of any plea agreement tendered unless the judge accepts
      such agreement?

Id. at 808-09 (citation omitted).

      Appellant maintains that, because the “plea colloquy lacked a factual

basis . . . counsel was ineffective in permitting [him] to enter a guilty

plea[.]” (Appellant’s Brief, at 5). We disagree.

                                     -4-
J-S16038-17


      Appellant pleaded guilty to “[k]nowingly or intentionally possessing a

controlled . . . substance.”   18 Pa.C.S.A. § 780-113(a)(16).        At the guilty

plea hearing, while introducing the case, the court’s clerk stated that

defense counsel and the Commonwealth stipulated to the criminal complaint

and affidavit of probable cause. (See N.T. Guilty Plea, 11/04/14, at 2). The

factual basis established by the affidavit of probable cause was that, on

October 28, 2016, Detective Romano observed four bags of heroin between

Appellant’s legs, in plain view, and he seized five more bags of heroin from

Appellant’s pocket during the search incident to arrest.         (See Affidavit of

Probable Cause, at 2).

      The trial court confirmed that Appellant heard and understood the

charge against him, and he expressly admitted that he was pleading guilty

because he was guilty of the offense.         (See N.T. Guilty Plea, at 4, 6).

Additionally,   Appellant   signed   the   negotiated    plea   agreement,   which

specifically stated that he was pleading guilty to possessing heroin.        (See

Negotiated Plea Agreement, 11/04/14, at 1).             The court confirmed that

Appellant reads, writes, and understands English, and that he answered the

questions in the written negotiated guilty plea colloquy honestly and

correctly. (See N.T. Guilty Plea, at 3).

      Further, Appellant affirmed that he was satisfied with counsel’s

representation and that counsel fully explained the nature of the charge to

which he was pleading guilty. (See id. at 3-4). Appellant also stated that


                                       -5-
J-S16038-17


he understood the maximum penalties associated with the charge, and that

nobody “forced, threatened or coerced [him] to enter [a] guilty plea” or

promised him anything other than the plea agreement itself. (Id. at 4). In

the written negotiated guilty plea colloquy, in addition to the above matters,

Appellant agreed that he understood the jury trial rights he was losing by

pleading guilty, including the fact that the Commonwealth would have to

prove his guilt beyond a reasonable doubt. (See Negotiated Plea Colloquy,

at 3-4; see also id. at 1-7).

      Based on the foregoing, although the underlying facts contained in the

affidavit of probable cause were not read into the record, after reviewing “all

of the circumstances surrounding the entry of th[e] plea[,]” we conclude it is

“evident that [Appellant] understood the nature of the charges against him,”

and entered a knowing and voluntary plea. Fears, supra at 807 (citation

omitted); Rush, supra at 808. Therefore, Appellant has failed to establish

the underlying merit of his claim.    See Laird, supra at 978; Robinson,

supra at 439.   Accordingly, we conclude that the PCRA court’s finding, that

plea counsel did not render ineffective assistance, is supported by the record

and free of legal error. See Rigg, supra at 1084. Appellant’s issue lacks

merit.

      Order affirmed.




                                     -6-
J-S16038-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/5/2017




                          -7-